          Case 1:18-cv-00637-RP Document 64 Filed 12/04/18 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


 DEFENSE DISTRIBUTED and SECOND                    §            Case No. 1:18-CV-637-RP
 AMENDMENT FOUNDATION, INC.,                       §
                                                   §
                      Plaintiffs,                  §
                                                   §
                      v.                           §       Plaintiffs’ Motion for Leave to File
                                                   §             Plaintiffs’ Motion for a
 GURBIR GREWAL, in his official capacity as        §             Preliminary Injunction
 New Jersey Attorney General; MICHAEL              §
 FEUER, in his official capacity as Los Angeles    §
 City Attorney; ANDREW CUOMO, in his               §
 official capacity as New York Governor;           §
 MATTHEW DENN, in his official capacity as         §
 Attorney General of the State of Delaware;        §
 JOSH SHAPIRO, in his official capacity as         §
 Attorney General of Pennsylvania; and             §
 THOMAS WOLF, in his official capacity as          §
 Pennsylvania Governor,                            §
                                                   §
                       Defendants.                 §



       Plaintiffs Defense Distributed and the Second Amendment Foundation seek leave to file a

motion for a preliminary injunction that exceeds the page limitations set by Local Rule CV-7. This

motion is opposed by the sole defendant at issue, New Jersey Attorney General Gurbir Grewal.

                                            Argument

       Local Rule CV-7 provides that, “[u]nless otherwise authorized by the court, a dispositive

motion is limited to 20 pages and a nondispositive motion is limited to 10 pages.” Plaintiffs seek

leave to file a 28-page motion for a preliminary injunction.

       Plaintiffs’ proposed motion for a preliminary injunction is attached to this filing as Exhibit

A and the proposed order that accompanies it is attached as Exhibit B. An appendix containing

the motion’s evidence is being filed separately.
           Case 1:18-cv-00637-RP Document 64 Filed 12/04/18 Page 2 of 4



       There is good cause to grant leave because Plaintiffs’ motion presents important, complex

issues that warrant more detailed briefing than usual. In essence, this action begins where the

Court left off in Defense Distributed v. United States Department of State, No. 1:15-CV-372-RP

(W.D. Tex.) (hereinafter Defense Distributed I). That case concerned the important issue of

whether federal law lets the State Department halt Defense Distributed’s online publication of

certain digital firearms information. This action concerns similarly important issues about whether

states can censor that same digital firearms information. Specifically, Plaintiffs’ motion argues

that Defendant Gurbir Grewal, the New Jersey Attorney General, should be enjoined from both

(1) enforcing a statute that criminalizes the distribution of digital firearms information, and (2)

using cease-and-desist letters and other civil legal actions to stop the Plaintiffs’ distribution of

digital firearms information. The motion shows how doing so violates the First Amendment’s

doctrine regarding content-based speech restrictions, the First Amendment’s doctrine regarding

overbreadth, the First Amendment’s doctrine regarding criminal scienter, the Due Process Clause’s

vagueness doctrine, the dormant Commerce Clause, and the Supremacy Clause’s doctrines

regarding the Communications Decency Act of 1996 and the federal government’s exclusive

authority over foreign affairs. The prompt resolution of these complex arguments is important not

just for the parties, but for the general public. Longer briefs than usual will help the Court achieve

that by supplying a useful level of detail as to both the factual and legal aspects of each argument.

       No unfairness will result from granting the requested leave. For if the Court grants the

Plaintiffs leave to file a motion exceeding the default page limits, the Plaintiffs would certainly

consent to a corresponding allowance of additional pages for the Defendant’s response. That way,

on appeal, both sides can be said to have received a full and fair opportunity to present their full

argument at this critical juncture of the case.




                                                  2
           Case 1:18-cv-00637-RP Document 64 Filed 12/04/18 Page 3 of 4



                                                Conclusion

       For the foregoing reasons, Plaintiffs request that the Court grant them leave to file the motion

for a preliminary injunction attached to this filing as Exhibit A, along with the proposed order

attached to this filing as Exhibit B.



Date: December 4, 2018                                 Respectfully submitted,

                                                       BECK REDDEN LLP
                                                       By /s/ Chad Flores
                                                       Chad Flores*
                                                       cflores@beckredden.com
                                                       State Bar No. 24059759
                                                       1221 McKinney St., Suite 4500
                                                       Houston, TX 77010
                                                       (713) 951-3700 | (713) 952-3720 (fax)

                                                       FARHANG & MEDCOFF
                                                       Matthew Goldstein*
                                                       mgoldstein@fmlaw.law
                                                       D.C. Bar No. 975000
                                                       4801 E. Broadway Blvd., Suite 311
                                                       Tucson, AZ 85711
                                                       (202) 550-0040 | (520) 790-5433 (fax)

                                                       Josh Blackman
                                                       joshblackman@gmail.com
                                                       Virginia Bar No. 78292
                                                       1303 San Jacinto Street
                                                       Houston, TX 77002
                                                       (202) 294-9003 | (713) 646-1766 (fax)

                                                       *Admitted pro hac vice

                                                       Attorneys for Plaintiffs Defense Distributed
                                                       and Second Amendment Foundation, Inc.




                                                  3
          Case 1:18-cv-00637-RP Document 64 Filed 12/04/18 Page 4 of 4



                              CERTIFICATE OF SERVICE

On December 4, 2018, I served this filing on the following persons via CM/ECF:

       Counsel for Defendants Gurbir S. Grewal and Matthew Denn
       Kenneth W. Taber
       Ronald Casey Low

       Counsel for Defendant Michael Feuer
       Connie K. Chan
       James P. Clark
       Michael M. Walsh
       Jason P. Steed

       Counsel for Defendants Josh Shapiro and Thomas Wolf
       J. David Cabello
       John D. Kimball

       Counsel for Defendant Andrew Cuomo
       Pete Marketos
       Tyler Bexley

       Counsel for Plaintiffs
       Chad Flores
       Matthew A. Goldstein
       Joshua Michael Blackman

/s/ Chad Flores
Chad Flores




                                              4
